EXHIBIT 10.19

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of July 16, 2004, between
COMSYS Information Technology Services, Inc., a Delaware corporation (“COMSYS”)
and David L. Kerr (“Employee”).

 

In consideration of the mutual covenants and agreements hereinafter set forth,
the parties agree as follows:

 

1. Offer and Acceptance of Employment. Subject to the approval of the Board of
Directors of COMSYS (the “Board”), your initial officer title shall be Senior
Vice President – Corporate Development effective July 16, 2004 (the “Effective
Date”) and COMSYS agrees to employ Employee and Employee accepts such employment
for the period beginning as of the Effective Date and ending upon termination
pursuant to Section 4 hereof (the “Employment Period”). Employee agrees to
accept such employment and to perform the services specified herein, all upon
the terms and conditions hereinafter stated. This offer of employment is
extended to Employee based on the understanding that Employee will not bring any
trade secrets belonging to any prior employer or entity with whom Employee may
have an obligation to maintain the confidentiality of such trade secrets. In
addition, the offer is also extended with the understanding that Employee will
honor any existing and enforceable post-employment obligations requiring him to
refrain from soliciting the employees or customers of any of Employee’s prior
employers. In addition, it is understood that the scope of Employee’s
responsibilities with Comsys will not conflict with or violate any obligation
Employee may have to refrain from competing with a prior employer.

 

2. Duties. Employee agrees to discharge faithfully, diligently and to the best
of his ability during the term hereof the position of Senior Vice President –
Corporate Development. Employee agrees to serve in such other capacity and
perform such other duties as COMSYS may reasonably direct from time to time and
which are consistent with Employee’s position and status. Employee agrees that,
during the term of this Agreement, Employee will devote Employee’s entire
business time, skill, energy, knowledge and best efforts to the business and
affairs of COMSYS. Employee will not engage, directly or indirectly, in any
other business interest or activities, whether or not similar to that of COMSYS,
except with the written consent of the Board. Employee shall be expected to
commit whatever time is necessary for the normal responsibilities of COMSYS’
management.

 

3. Compensation.

 

3.1 Base Compensation. Employee shall receive a base cash salary at the rate of
Twenty Two Thousand Nine Hundred Sixteen Dollars and sixty-six Cents
($22,916.66) per month during the Employment Period (the “Base Salary” and when
multiplied by twelve (12), “Annual Base Salary”). The Base Salary constitutes a
gross amount and shall be paid in substantially equal semi-monthly installments,
in arrears, subject to such withholding and deductions as may from time to time
be legally required.



--------------------------------------------------------------------------------

3.2 Executive Incentive Plan. In addition to the Base Salary, Employee shall be
eligible for incentive compensation according to the terms of the Comsys
Executive Incentive Plan, as the same may be amended from time to time,
commencing with the fiscal year ending December 31, 2004. As with all
compensation, COMSYS reserves the right to amend incentive plans according to
the needs of the business.

 

3.3 Benefits. During the Employment Period, Employee shall be entitled to
participate in any plan established by COMSYS, excluding any severance benefit
plan, to provide benefits to its employees at the time Employee meets the
eligibility criteria established for each plan.

 

3.4 Paid Time Off. COMSYS’ standard Paid Time Off (“PTO”) Policy shall apply to
Employee, however Employee shall be eligible for 29 PTO days annually (which
includes 7 paid holidays designated by COMSYS). PTO days are to be used for any
holidays, vacation days, sick days or personal days that Employee wishes to be
paid for.

 

3.5 Club Membership. During the Employment Period. COMSYS shall reimburse
Employee for the monthly club membership fees.

 

3.6 Withholding. The amounts payable pursuant to this Section 3 constitute gross
amounts and shall be subject to such withholding and deductions as may be
legally required.

 

4. Term and Separation. The term of the Employment Period shall commence on the
Effective Date and continue until terminated (the “Term”). COMSYS or Employee,
as the case may be, shall have the right to terminate employment during the Term
of this Agreement at any time for any of the following reasons:

 

4.1. Termination Upon Death or Total Disability. In the event of Employee’s
death during the Original Term or a Renewal Term, this Agreement will terminate
upon the last day of the month following Employee’s date of death. COMSYS may
terminate this Agreement by reason of “Total Disability” upon at least thirty
(30) days’ notice to Employee. As used herein, “Total Disability” means illness
or other physical or mental disability of Employee which shall continue for a
period of at least six (6) months in the aggregate during any twelve (12) month
period during the term of this Agreement, which such illness or disability shall
render Employee unable to perform the essential functions of Employee’s duties
with or without reasonable accommodation. If a disagreement arises between
Employee and COMSYS as to whether Employee is suffering from “Total Disability”,
as defined herein, the question of Employee’s disability shall be determined by
a physician designated by a majority of COMSYS’ Board of Directors. In the event
of Employee’s death or Total Disability,

 

2



--------------------------------------------------------------------------------

COMSYS shall pay Employee’s heirs or Employee, as the case may be, in one lump
sum, twelve (12) months’ of Base Compensation, less applicable withholdings, in
return for Employee’s heirs or Employee, as the case may be, executing a
termination of employment agreement which contains, among other terms, a full
release of all claims against COMSYS and its affiliates.

 

4.2 Termination For Cause. Prior to the end of the Term of this Agreement,
COMSYS, upon ten (10) days prior written notice to Employee, may discharge
Employee for Cause and terminate this Agreement without any further liability
hereunder to Employee or his estate, other than the obligation to pay to
Employee his base salary accrued to the date of termination and accrued
vacation. For purposes of this Agreement, a discharge for “Cause” shall mean a
discharge resulting from a determination by COMSYS that Employee:

 

(a) has failed to diligently perform the duties assigned to Employee under this
Agreement or to have abandoned Employee’s assigned job duties and not to have
remedied the situation within a reasonable period of time after notice from
COMSYS specifying the failure;

 

(b) has failed to abide by COMSYS policies, rules, procedures or directives and
not to have remedied the situation within a reasonable period of time after
notice specifying the failure;

 

(c) has acted in a grossly negligent manner, or has engaged in reckless or
willful misconduct with respect to COMSYS which results or could have resulted
in material harm to COMSYS standing among customers, suppliers, employees and
other business relationships;

 

(d) has been found guilty by a court of law of fraud, dishonesty and/or a felony
crime, or any other crime involving moral turpitude;

 

(e) has engaged in employee misconduct, including but not limited to, breach of
fiduciary duty, theft, fraud, dishonesty, embezzlement, violation of securities
laws, violation of employment-related laws (including but not limited to laws
prohibiting discrimination in employment), violation of non-competition,
non-solicitation or confidentiality agreements or this Agreement, falsification
of employment applications or other business records, insubordination, habitual
absenteeism, or unethical activity.

 

In making any determination described above, COMSYS shall act in good faith.

 

4.3 Termination Without Cause. Prior to the end of the Term of this Agreement,
COMSYS, upon written notice to Employee, may discharge Employee without Cause
and terminate this Agreement, such termination to be effective upon the date as
specified in said notice. In the event COMSYS terminates Employee without Cause,
and subject to Employee’s continued compliance with this Agreement, including

 

3



--------------------------------------------------------------------------------

provisions contained in Sections 5 and 7, COMSYS shall pay Employee an amount
equal to one month’s Base Salary (less applicable withholdings). COMSYS shall
also pay an amount equal to eleven (11) times Employee’s then monthly base
compensation (less applicable withholdings) payable semi-monthly over a period
of eleven (11) months in return for Employee executing a termination of
employment agreement which contains, among other terms, a full release of all
claims against COMSYS and its affiliates.

 

4.4 Resignation. Should Employee, at any time during the term of this Agreement,
desire to resign his employment, Employee shall submit notice of proposed
resignation to the Board at least thirty (30) days prior to the intended
effective date thereof. This notice period may be waived by COMSYS in its sole
discretion. COMSYS will have no further obligation if Employee resigns other
than to pay Employee for compensation already earned including any obligation
under any applicable benefit plan, including accrued but unused PTO. Employee
understands that Employee will still be subject to the Sections 5, 7, 8 and 9 of
this Agreement.

 

5. Confidential Information. Employee acknowledges that in the course of his
employment by COMSYS, COMSYS will provide him with certain confidential
information and knowledge concerning the operations of COMSYS and its affiliates
(hereinafter referred to as the “Company”) which COMSYS desires to protect. This
confidential information shall include, but is not limited to:

 

(a) terms and conditions of and the identity of the parties to the Company’s
agreements with their clients and suppliers, including but not limited to price
information;

 

(b) management systems, policies or procedures, including the contents of
related forms and manuals;

 

(c) professional advice rendered or taken by the Company;

 

(d) the Company’s own financial data, business and management information,
strategies and plans and internal practices and procedures, including but not
limited to internal financial records, statements and information, cost reports
or other financial information;

 

(e) proprietary software, systems and technology-related methodologies of the
Company and their clients;

 

(f) salary, bonus and other personnel information relating to the Company’s
personnel;

 

(g) the Company’s business and management development plans, including but not
limited to proposed or actual plans regarding acquisitions (including the
identity of any acquisition contacts), divestitures, asset sales, and mergers;

 

4



--------------------------------------------------------------------------------

(h) decisions and deliberations of the Company’s committees or boards; and

 

(i) litigation, disputes, or investigations to which the Company may be party
and legal advice provided to Employee on behalf of the Company in the course of
Employee’s employment.

 

Employee understands that such information is confidential, and he agrees not to
reveal such information to anyone outside the Company so long as the
confidential or secret nature of such information shall continue. Employee
further agrees that he will at no time use such information in competing with
the Company. At such time as Employee shall cease to be employed by COMSYS, he
will surrender to COMSYS all papers, documents, writing and other property
produced by him or coming into his possession by or through his employment and
relating to the information referred to in this paragraph, and Employee agrees
that all such materials will at all times remain the property of COMSYS.

 

6. Conflicts of Interest. In keeping with Employee’s fiduciary duties to COMSYS,
Employee agrees that he shall not, acting alone or in conjunction with others,
directly or indirectly, become involved in a conflict of interest, or upon
discovery thereof, allow such a conflict to continue. Moreover, Employee agrees
that he shall disclose to the Chief Executive Officer or the Board any facts
that might involve any reasonable possibility of a conflict of interest.

 

It is agreed that a direct or indirect interest in, connection with, or benefit
from any outside activities, particularly commercial activities, which interest
might in any way adversely affect COMSYS involves a possible conflict of
interest. Circumstances in which a conflict of interest on the part of Employee
would or might arise, and which should be reported immediately by Employee to
the Board, include, but are not limited to the following:

 

(a) Ownership of a material interest in any supplier, contractor, subcontractor,
or other entity with which the Company does business;

 

(b) Acting in any capacity including director, officer, partner, consultants,
employee, distributor, agent or the like, for suppliers, contractors,
subcontractors, or other entities with which the Company does business;

 

(c) Acceptance, directly or indirectly, of payments, services or loans from a
supplier, contractor, subcontractor, or other entity with which the entity does
business, including but not limited to, gifts, trips, entertainment, or other
favors, of more than a nominal interest;

 

(d) Misuse of information or facilities of the Company to which Employee has
access in a manner which will be detrimental to the Company’s interest, such as
utilization for Employee’s own benefit of know-how or information developed
through the Company’s business or research activities;

 

5



--------------------------------------------------------------------------------

(e) Disclosure or other misuse of information of any kind obtained through
Employee’s connection with the Company;

 

(f) Acquiring or trading in, directly or indirectly, other property or interests
connected with the services provided by the Company;

 

(g) The appropriation by Employee or diversion to others, directly or
indirectly, of any business opportunity in which it is known or could reasonably
be anticipated that the Company would be interested; and

 

(h) The ownership, directly or indirectly, of a material interest in an
enterprise in competition with the Company or acting as a director, officer,
partner, consultant, employee or agent of any enterprise which is in competition
with the Company.

 

7. Non-Competition. In return for the consideration stated in this Agreement,
including the promise of COMSYS to provide Employee with confidential
information, Employee agrees that, during Employee’s employment and for two (2)
years after the termination of employment, Employee shall not directly or
indirectly possess an ownership interest in, manage, control, participate in,
consult with, or render services for any other person, firm, association or
corporation, engaged in the business of the Company without the prior written
consent of the Company, in the United States or any other geographic area where
the Company is conducting business, because such activity would unavoidably and
unfairly compromise the Company’s legitimate protectible business interests in
their confidential information, clients, employees, suppliers, and business
relationships.

 

Employee agrees that Employee shall not, either directly or indirectly, during
Employee’s employment and for two (2) years after termination of employment, in
any capacity whatsoever (either as an employee, officer, director, stockholder,
proprietor, partner joint venturer, consultant or otherwise) (a) solicit,
contact, call upon, communicate with, or attempt to communicate with any of the
Company’s clients or potential clients for the purpose of providing services to
such client, or (b) sell any services to any client or potential client of the
Company.

 

Employee agrees that Employee shall not directly or indirectly during Employee’s
employment and for two (2) years after termination of employment, through any
other entity, either alone or in conjunction with any other person or entity
employ, solicit, induce, or recruit, any person employed by the Company at any
time within the one (1) year period immediately preceding such employment,
solicitation, inducement or recruitment.

 

6



--------------------------------------------------------------------------------

For the purposes of this Agreement, “potential client” shall be defined as any
entity or third party for which the Company has prepared a sales proposal and
such proposal or quotation is pending within sixty (60) days prior to the
termination of Employee’s employment with the Company, and “client” shall be
defined as those entities with whom the Company has conducted any business
during the twelve month period preceding termination of Employee’s employment
with the Company. For the purposes of this Agreement, “services” shall mean
activities performed by the Company at any time within the one (1) year period
preceding termination of Employee’s employment with the Company.

 

Employee agrees that it is his intention that any restriction contained in this
section that is determined to be unenforceable be modified by any court having
jurisdiction to be reasonable and enforceable, and, as modified, to be fully
enforced. Nothing in this section 7 shall in any way limit the restrictions and
obligations contained in the remainder of this Agreement.

 

8. Specific Performance. Employee acknowledges that a remedy at law for any
breach or attempted breach of Sections 5, 6 and 7 of this Agreement will be
inadequate, agrees that the Company may be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach, and further agrees to waive any requirement for the securing or
purchasing of any bond in connection with the obtaining of any such injunctive
or any other equitable relief.

 

9. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, the breach thereof, Employee’s employment with the Company, or the
termination thereof, except for the injunctive relief described in Section 8 of
this Agreement, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (AAA), and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. To select an arbitrator, each party shall strike a
name from the list submitted by AAA with the grieving party striking first. The
arbitrator shall not have the power to add to or ignore any of the terms and
conditions of this Agreement. The arbitrator’s decision shall not go beyond what
is necessary for the interpretation and application of this Agreement and
obligations of the parties under this Agreement. Cost of such arbitration, but
not attorney’s fees, will be paid by the losing party.

 

10. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

 

If to COMSYS:

 

COMSYS Information Technology Services, Inc.

4400 Post Oak Parkway, Suite 1800

Houston, Texas 77027

Attention: General Counsel

 

7



--------------------------------------------------------------------------------

If to Employee:

 

David L. Kerr

6212 Cedar Creek

Houston, Texas 77057

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

11. General Provisions.

 

11.1 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

11.2 Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

11.3 Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

11.4 Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns; the rights and obligations of Employee under this
Agreement shall not be assignable.

 

11.5 Choice of Law. The corporate law of the State of Delaware will govern all
questions concerning the relative rights of the Company and its stockholders.
All other questions concerning the construction, validity and interpretation of
this Agreement and the exhibits hereto will be governed by and construed in
accordance

 

8



--------------------------------------------------------------------------------

with the internal laws of the State of Texas, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas.

 

11.6 Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorneys’ fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.

 

11.7 Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of COMSYS and Employee.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Accepted and Agreed:

/s/ DAVID L. KERR

--------------------------------------------------------------------------------

David L. Kerr Accepted and Agreed: COMSYS INFORMATION TECHNOLOGY SERVICES, INC.
By:  

/s/ MICHAEL T. WILLIS

--------------------------------------------------------------------------------

    Michael T. Willis     Chief Executive Officer

 

10